DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/26/2018 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Independent claims 1, 8 and 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method, computer and medium to implement management of assets associated with an infrastructure program. The infrastructure program is associated with the IT system of one or more projects, the management of computer assets does not differ from the abstract concept of managing humans, because the goal of the claim is still the management of behaviors and relationships, which is considered part of the enumerated group of a method of organizing human activity. This judicial exception is not integrated into a practical application because the method and medium do not include any additional elements, the method is solely a description of how to manage a master list of assets, and updating that list via a computer. The device includes a 
Dependent claims 2-8, 10-15 and 17-20 discuss in further detail how the databases are managed and do not provide any additional elements, and therefore maintain rejected for the reasons of the claims they depend from.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-13, and 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2011/0066719 A1 Miryanov et al.

(Miryanov Abstract, mapping applications to network infrastructure), the method comprising: populating a master data repository maintained in a data server with infrastructure data identifying assets associated with said infrastructure project and attributes of said assets including asset dependencies (Miryanov Para. [0017] block diagram to show the network that connects all of the remote hosts, there is a management database that maintains the relationship between each individual computer; Para. [0023] network system maintains a database of computer and application interactions); populating said master data repository with release and requirement data reflecting release and requirement metrics established for said infrastructure program (Mityanov Para. [0039] recognize the application that would be the most effective to complete a program based on stored information); populating said master data repository with questionnaire data reflecting asset configuration attributes for said assets associated with said infrastructure program (Miryanov Para. [0017] analysis of the networks to establish how they interact, and managed; Para. [0034-0035] association of executable files to application is identified and analyzed); and updating said master data repository to reflect changes in either said assets associated with said infrastructure project, said attributes of said assets associated with said infrastructure program, or said release and requirement metrics (Miryanov Para. [0008] keeping track of the dynamically changing computer environment, including application on each computer, and the server that connects everything).

Regarding claim 2, Miryanov discloses a computer-implemented method in accordance with claim 1, wherein said infrastructure program comprises a migration of said infrastructure assets at a data center of an enterprise (Miryanov Para. [0028] ADM is used to implement the data center performs consolidation projects; consolidation means combining, and therefore moving/migration of projects).

Regarding claim 4, Miryanov discloses a computer-implemented method in accordance with claim 1, further comprising: providing historical repository of weekly program status reporting in said repository (Miryanov Para. [0032] the network activity may be monitored and a report list of files is created; Para. [0037] the network data is collected, and may be remembered for historical significance); and providing user access to data in said master data repository via a user interface (Miryanov Para. [0017] the network may be accessed through any remote host computer, which allows for a user to access data on the master repository).

Regarding claim 5, Miryanov discloses a computer-implemented method in accordance with claim 1, wherein populating a master data repository maintained in a data server with infrastructure data identifying assets associated with said (Miryanov Para. [0021] the software may identify and associate files; Para. [0038-0039] further identification of application and their use, and how they are connected; Para. [0041] the mapping may also comprise discovery of new connections and the communication between all applications). 

Regarding claim 6, Miryanov discloses a computer-implemented method in accordance with claim 1, wherein said step of populating a master data repository maintained in a data server with infrastructure data identifying assets associated with said infrastructure project and attributes of said assets comprises using configuration management database tools (Miryanov Para. [0033] the ADM may use configuration-based modeling techniques; Para. [0044] configuration management populates relationship information about the computers and the applications present, and how they interact).

Regarding claim 7, Miryanov discloses a computer-implemented method in accordance with claim 1, wherein providing access to data in said master data repository via a user interface includes using a software resource to access and process data in said master data repository (Miryanov Para. [0021-0023] the software application library contains information about the applications, including file names, size, signatures, as well as connections among applications).

Regarding claim 8, Miryanov discloses a computer-implemented method in accordance with claim 1, wherein providing user access to said master repository of data comprises providing an interactive graphical user interface to a user (Miryanov Para. [0017] the network may be accessed through any remote host computer, which allows for a user to access data on the master repository).

Regarding claim 9, Miryanov discloses a computer device, comprising: at least one hardware processor (Miryanov Para. [0014] the remote host are all computer, which help with application data management; Para. [0017] the remote host are computer, computer to comprehend applications, and communicate over a network require a processor); at least one memory storage device for storing a master repository of data comprising infrastructure asset and asset attribute information including asset dependency information (Miryanov Para. [0023] the system may comprise a database; a database stores information about the applications, their dependencies and how they interact); said computer device being operable to populate said master repository of data with asset and asset attribute information, said asset and asset attribute information including mapping of dependencies between assets associated with said infrastructure program (Miryanov Para. [0017] block diagram to show the network that connects all of the remote hosts, there is a management database that maintains the relationship between each individual computer; Para. [0023] network system maintains a database of computer and application interactions); and said computer device being further operable to populate said master repository of data with requirement and release data specified for said infrastructure program (Mityanov Para. [0039] recognize the application that would be the most effective to complete a program based on stored information); said master repository of data including mapping of dependencies between said assets associated with said infrastructure program and of dependencies between said assets associated with said infrastructure program and requirement and release data and questionnaire data obtained from users (Miryanov Para. [0017] analysis of the networks to establish how they interact, and managed; Para. [0034-0035] association of executable files to application is identified and analyzed).

Regarding claim 10, Miryanov discloses a computer device in accordance with claim 9, wherein said infrastructure program comprises a migration of a data center of an enterprise (Miryanov Para. [0028] ADM is used to implement the data center performs consolidation projects; consolidation means combining, and therefore moving/migration of projects).

Regarding claim 11, Miryanov discloses a computer device in accordance with claim 9, wherein said computer device is operable to obtain said infrastructure asset and asset attribute information from a configuration management database tool (Miryanov Para. [0033] the ADM may use configuration-based modeling techniques; Para. [0044] configuration management populates relationship information about the computers and the applications present, and how they interact).

Regarding claim 12, Miryanov discloses a computer device in accordance with claim 11, wherein said computer device is operable to obtain said infrastructure asset and asset attribute information from an asset discovery tool (Miryanov Para. [0021] the software may identify and associate files; Para. [0038-0039] further identification of application and their use, and how they are connected; Para. [0041] the mapping may also comprise discovery of new connections and the communication between all applications).

Regarding claim 13, Miryanov discloses a computer device in accordance with claim 9, wherein said computer device is further operable to provide user access to said master repository of data (Miryanov Para. [0017] the network may be accessed through any remote host computer, which allows for a user to access data on the master repository).

Regarding claim 16, Miryanov discloses a non-transitory computer-readable medium comprising computer-executable instructions stored thereon that when executed by one or more hardware processors cause the one or more hardware processors (Miryanov Abstract, mapping applications to network infrastructure; Para. [0014] the remote host are all computer, which help with application data management; Para. [0017] the remote host are computer, computer to comprehend applications, and communicate over a network require a processor) to: populate a master data repository maintained in a data server with infrastructure data identifying assets associated with said infrastructure project and attributes of said assets including asset dependencies (Miryanov Para. [0017] block diagram to show the network that connects all of the remote hosts, there is a management database that maintains the relationship between each individual computer; Para. [0023] network system maintains a database of computer and application interactions); populate said master data repository with release and requirement data reflecting release and requirement metrics established for said infrastructure program (Mityanov Para. [0039] recognize the application that would be the most effective to complete a program based on stored information); update said master data repository to reflect changes in either said infrastructure assets, said attributes of infrastructure assets, or said release and requirement metrics (Miryanov Para. [0008] keeping track of the dynamically changing computer environment, including application on each computer, and the server that connects everything); and provide access to data in said master data repository via a user interface (Miryanov Para. [0017] the network may be accessed through any remote host computer, which allows for a user to access data on the master repository); wherein said infrastructure program comprises a migration a data center of an enterprise (Miryanov Para. [0028] ADM is used to implement the data center performs consolidation projects; consolidation means combining, and therefore moving/migration of projects).

Regarding claim 17, Miryanov discloses a non-transitory computer-readable medium in accordance with claim 16 wherein said computer-executable instructions stored thereon when executed by one or more hardware processors further cause the one or more hardware processors to populate said master data repository with data reflecting questionnaire data obtained from users (Miryanov Para. [0017] analysis of the networks to establish how they interact, and managed; Para. [0034-0035] association of executable files to application is identified and analyzed).

Regarding claim 18, Miryanov discloses a non-transitory computer-readable medium in accordance with claim 16, wherein said infrastructure data identifying assets associated with said infrastructure project and attributes of said assets is provided from a configuration management development tool (Miryanov Para. [0033] the ADM may use configuration-based modeling techniques; Para. [0044] configuration management populates relationship information about the computers and the applications present, and how they interact).

Regarding claim 19, Miryanov discloses a non-transitory computer-readable medium in accordance with claim 18, wherein said infrastructure data identifying assets associated with said infrastructure project and attributes of said assets is (Miryanov Para. [0021] the software may identify and associate files; Para. [0038-0039] further identification of application and their use, and how they are connected; Para. [0041] the mapping may also comprise discovery of new connections and the communication between all applications).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 14, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2011/0066719 A1 Miryanov et al. in view of US 2014/0282586 A1 Shear et al.

Regarding claim 3, Miryanov discloses a computer-implemented method in accordance with claim 1. Miryanov fails to explicitly disclose further comprising: limiting user access to data in said repository through an access control list. Shear is in the field of the management of software operating system (Shear Para. [0174] the design capabilities are responsive to evaluation, and management of software applications) and teaches limiting user access to data in said repository through an access control list (Shear Para. [0620] access may only be granted to those with sufficient authorization; Para. [0712] authenticating and authorization of access; Para. [0865-0868]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the access to a master list with the authentication of users taught by Shear. The motivation for doing so would be to allow only validated users access to management tools (Shear Para. [0712]).

Regarding claim 14, Miryanov discloses a computer device in accordance with claim 13. Miryanov fails to explicitly disclose wherein said computer device is further operable to limit user access to said master repository of data by maintaining an access control list. Shear teaches wherein said computer device is further operable to limit user access to said master repository of data by maintaining an access control list (Shear Para. [0620] access may only be granted to those with sufficient authorization; Para. [0712] authenticating and authorization of access; Para. [0865-0868]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the access to a master list with the authentication of users taught by Shear. The motivation for doing so would be to allow only validated users access to management tools (Shear Para. [0712]).

Regarding claim 15, Miryanov discloses a computer device in accordance with claim 13. Miryanov fails to explicitly disclose wherein said computer device is further operable to restrict user access to said master repository of data by (Shear Para. [0620] access may only be granted to those with sufficient authorization; Para. [0712] authenticating and authorization of access; Para. [0865-0868]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the access to a master list with the authentication of users taught by Shear. The motivation for doing so would be to allow only validated users access to management tools (Shear Para. [0712]).

Regarding claim 20, Miryanov discloses a non-transitory computer-readable medium in accordance with claim 16. Miryanov fails to explicitly disclose wherein said computer-executable instructions stored thereon when executed by one or more hardware processors further cause the one or more hardware processors to maintain an access list for identifying users authorized to access said master data repository. Shear teaches wherein said computer-executable instructions stored thereon when executed by one or more hardware processors further cause the one or more hardware processors to maintain an access list for identifying users authorized to access said master data repository (Shear Para. [0620] access may only be granted to those with sufficient authorization; Para. [0712] authenticating and authorization of access; Para. [0865-0868]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the access to a master list with the authentication of (Shear Para. [0712]).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0191332 A1 Markley et al. teaches management of infrastructure systems (Abstract); US 2003/0131084 A1 Pizzorni et al. teaches a connected infrastructure system (Abstract).

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA E SULLIVAN whose telephone number is (571)272-9501.  The examiner can normally be reached on M-Th; 7:30 AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN UBER can be reached on (571)270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/J.E.S./Examiner, Art Unit 3687                                                                                                                                                                                                        
/NATHAN C UBER/Supervisory Patent Examiner, Art Unit 3687